DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 2/22/2021.

The application has been amended as follows: 

Claim 9:	The tissue retrieval bag of claim 1, wherein the at least one second release tab includes a first release flap coupled to the first side of the brim and the second release flap coupled to a second side of the brim.

Claim 14: 	A tissue retrieval bag, comprising: a brim defining a bag mouth, the brim selectively transitionable between a first configuration wherein the bag mouth is the shaft of the surgical instrument; a first release tab operably coupled to the brim, the first release tab configured to contain the brim in the second configuration such that, upon release thereof, the brim transitions from the second configuration to the first configuration, wherein the first release tab includes a perforated edge defined between a first side and a second side of the brim; and at least one second release tab operably coupled to the brim, the at least one second release tab configured to maintain the bag body furled about the brim such that, upon release thereof, the at least one spine unfurls the bag body from the brim.

Claim 19:	The tissue retrieval bag of claim 14, wherein the at least one second release tab comprises a first release flap coupled to the first side of the bag mouth and a second release flap coupled to the second side of the bag mouth.

Claim 22:	A tissue retrieval bag, comprising: a brim defining a bag mouth, the brim selectively transitionable between a first configuration wherein the bag mouth is biased open and a second configuration wherein the brim is compressed, the second configuration being sufficiently narrow to allow passage of the tissue retrieval bag the shaft of the surgical instrument; a first release tab operably coupled to the brim, the first release tab configured to contain the brim in the second configuration such that, upon release thereof, the brim transitions from the second configuration to the first configuration; and at least one second release tab operably coupled to the brim, the at least one second release tab configured to maintain the bag body furled about the brim such that, upon release thereof, the at least one spine unfurls the bag body from the brim, wherein the at least one second release tab comprises a first release flap coupled to a first side of the bag mouth and a second release flap coupled to a second side of the bag mouth.

Reasons for Allowance
Claims 1-5, 7-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claims 1, 14 and 21-22, no art on record, alone or in combination could be found to teach: (claim 1) wherein the first release tab includes a perforated edge defined between a first side and a second side of the brim, (claim 14) wherein the first release tab includes a perforated edge defined between a first side and a second side of the brim, (claim 21) wherein the at least one second release tab includes a first release flap coupled to a first side of the brim and a second release flap .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771